Citation Nr: 1515011	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  11-11 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increased ratings for a scar on the left cheek, currently evaluated as noncompensable (0 percent) prior to September 10, 2014, and 10 percent since that date.

2.  Entitlement to an increased rating for left carpal tunnel syndrome, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased rating for calcium chip-like deposits in the bursa of the elbows, currently evaluated as 10 percent disabling. 

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which increased the left carpel tunnel syndrome to 20 percent, effective from May 5, 2009 (the date of receipt the claim for increase).  The December 2009 rating decision also increased the calcium chip-like deposits in the bursa of the elbows to 10 percent, effective from March 31, 2009.  The rating decision also denied the Veteran a compensable disability rating for his scar of the left cheek and denied a TDIU claim.  The Veteran filed a Notice of Disagreement (NOD) in December 2010 appealing these disability ratings and the denials.  The RO issued a Statement of the Case (SOC) in March 2011 on the increased rating issues, but not the TDIU issue.  In April 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of the increased rating issues, but was not afforded the opportunity to perfect a timely appeal of the TDIU issue.

The RO issued another rating decision in January 2015, which increased the disability rating for the scar of the left cheek to 10 percent disabling.  The 10 percent rating was made effective from September 10, 2014 (the date of a VA examination).  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  This decision created staged ratings, and the title page has been adjusted accordingly.  

In an August 2014 decision, the Board denied the carpel tunnel syndrome and elbows claims currently on appeal.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In a February 2015 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the August 2014 Board denials of the carpel tunnel syndrome and elbows claims currently on appeal and remanded the claims to the Board for compliance with directives specified by the Joint Motion.  The denial of hepatitis C and the remand of the scar of the left cheek in the Board's August 2014 decision were left undisturbed by the Court.  

In August 2014, the Board remanded the scar of the left cheek claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  This claim has now been returned to the Board for appellate disposition. 

Even though a SOC was never issued for the TDIU, the Board finds that the TDIU issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, in his December 2010 NOD, the Veteran reported that his hands were his only source of income as a mechanic.  The Court, in the February 2015 JMR, suggested that this statement alleged that the Veteran was currently unemployed due to his service-connected disabilities, to include the service-connected disabilities currently on appeal.  Additionally, in his formal TDIU application in May 2009 and at the May 2009 VA examination, the Veteran alleged that he was currently unable to work due to his non-service-connected hepatitis C and his service-connected left carpel tunnel syndrome.  Thus, in accordance with the February 2015 JMR, the Board finds that this record evidence reasonably raises the claim for a TDIU, and the claim is included in the current appeal.

Following the August 2014 Board decision (which has been vacated, in part, by the Court), additional medical and lay evidence was added to the record.  However, the Veteran's representative and the Veteran waived his right to have the AOJ initially consider this evidence in statements dated in September 2014 and March 2015, respectively.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

With the exception of claim for increase concering the scar of the left cheek claim, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 10, 2014, the Veteran's scar of the left cheek was manifested by slight depression on palpation.

2.  Throughout the entire appeal period, the Veteran's scar of the left cheek has not been manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or two or three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Prior to September 10, 2014, the criteria for a 10 percent disability rating for the scar on the left cheek are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code (DC) 7800 (2014).

2.  Throughout the entire appeal period, the criteria for a disability rating in excess of 10 percent for the scar on the left cheek are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, DC 7800 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of the Veteran's increased rating claim, a letter dated in April 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
The Court held that to satisfy the first Quartuccio element for an increased-compensation claim, section 5103(a) compliant notice must meet a four part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled the Vazquez-Flores in part, striking claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus modified, VA must notify the claimant that:  1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability; 2) a disability rating will be determined by applying relevant DCs, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment; and, 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  See Vazquez-Flores, 22 Vet. App. at 43, overruled in part sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Prior to the initial adjudication of the Veteran's increased rating claim, this action was accomplished by the April 2009 notice letter to the Veteran.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disability currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The evidence of record does not suggest that the Veteran's scar of the left check has worsened since the last VA examination in September 2014.  Consequently, another examination to evaluate the severity of this disability is not warranted because there is sufficient evidence already of record to fairly decide this claim insofar as assessing the severity of the disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The Board is also satisfied as to substantial compliance with its August 2014 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination with unretouched color photographs.  This examination and accompanying photographs were obtained in September 2014.  The remand also directed the AMC to readjudicate the claim, which was accomplished in the January 2015 Supplemental SOC (SSOC).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of May 1983 granted service connection for the Veteran's scar of the left check.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1  Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected scar of the left cheek is currently rated as noncompensable (0 percent) prior to September 10, 2014, under 38 C.F.R. § 4.118, DC 7800.  The Veteran's service-connected scar of the left cheek is currently rated as 10 percent since September 10, 2014, under 38 C.F.R. § 4.118, DC 7804.  He seeks increased disability ratings.

DC 7800 provides ratings for disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

* Scar is 5 or more inches (13 or more cm.) in length.
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.
* Surface contour of scar is elevated or depressed on palpation.
* Scar is adherent to underlying tissue.
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

DC 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling.  38 C.F.R. § 4.118, DC 7800.

Note (2) to DC 7800 provides that tissue loss of the auricle is to be rated under DC 6207 (loss of auricle), and anatomical loss of the eye under DC 6061 (anatomical loss of both eyes) or DC 6063 (anatomical loss of one eye), as appropriate.  38 C.F.R. § 4.118.

Note (3) to DC 7800 provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

DC 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to DC 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under DCs 7800, 7891, 7802, or 7805 may also receive an evaluation under this DC, when applicable.  38 C.F.R. § 4.118. 

The Board will begin by addressing the noncompensable disability rating in effect prior to September 10, 2014.

In May 2009, the Veteran was afforded an examination of his scar of the left cheek.  At the examination, the VA examiner determined that the Veteran had slight (Sl) depression of the scar of the left cheek on palpation.

The VA and private treatment records contained in the claims file and dated prior to September 10, 2014, do not provide any contrary evidence.

Accordingly, in applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a 10 percent disability rating for his service-connected scar of the left cheek prior to September 10, 2014.  Here, there is evidence of one characteristic of disfigurement of the left cheek due to the service-connected scar (i.e., surface contour of scar is depressed on palpation) to warrant a compensable disability rating of 10 percent prior to September 10, 2014.  38 C.F.R. § 4.118, DCs 7800.  

The Board will now address the 10 percent disability rating that is (now) in effect for the entire appeal period.

Specifically, in May 2009, the Veteran described his left cheek scar as "a scar, on my face, the left side of my face is numb.  Because of that I do touch, rub and scratch it quite often hoping it will go away.  I noticed as I get older and my skin gets tighter, it feels as if it's pulling my left eye down.  It is always there."

Accordingly, based on these lay statements, in May 2009, the Veteran was afforded an examination of his scar of the left cheek.  At the examination, the Veteran reported that the scar "irritates" him, which caused him to "rub it for no reason."  The Veteran also described a periodic twitch in the area.  He denied any functional impairment.  The May 2009 VA examiner found that the Veteran's scar of the left cheek was 1 centimeter by 2 millimeters and linear.  The examiner determined that the scar of the left cheek was not painful, was stable, and was not manifested by any disfigurement of the face.  The scar did not adhere to any underlying tissue.  The examiner described the texture of the scar as smooth.  The examiner found that there was no gross distortion/asymmetry of the left eye, and no induration/inflexibility of the scar of the left cheek.  There was no limitation of motion or other limitation of function caused by the scar.  The scar was superficial and slightly hypopigmented.  This examination was not accompanied by unretouched color photographs.  

On September 10, 2014, the Veteran was afforded another examination of his scar of the left cheek.  At the examination, the Veteran reported constant numbness and occasional itching of his scar.  The Veteran stated that in the winter, the scar felt "on fire like a windburn feeling."  The Veteran indicated that he squints more on that eye due to the scar.  Based on these aforementioned statements, the examiner found that the Veteran had one painful scar on his head, neck, and face.  The examiner found that the scar on the left cheek was linear and 1.2 centimeters by 0.1 centimeters, at his widest part.  The examiner found that the scar of the left cheek was not manifested by elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The examiner indicated that the scar was not shown to cause gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no distortion of facial features.  No difference in eye shape was noted whether the Veteran was squinting or not.  This examination was accompanied by unretouched color photographs, and these have been included in the claims file for review.  The photographs do not provide any contrary evidence to that described in the examination report.

The VA and private treatment records do not provide any contrary evidence to that obtained at the VA examination.

In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected scar of the left cheek for the entire appeal period.  Here, there is no evidence of visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; two or three characteristics of disfigurement of the left cheek, to warrant a compensable disability rating of 10 percent.  38 C.F.R. § 4.118, DC 7800.  The September 2014 VA examiner found that the scar was not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of feature, and the treatment records do not provide contrary evidence.  Further, regarding the characteristics of disfigurement, the left check scar is not 5 or more inches in length, does not exceed six square inches in area, is not adherent to underlying tissue, and is not at least one-quarter inch wide at the widest part.  Thus, the Veteran does not have two or three characteristics of disfigurement of the left cheek.  Id.  Additionally, under DC 7804, the Veteran is not entitled to a disability rating in excess of 10 percent for his scar of the left cheek, as the evidence establishes that he only has one scar on his left cheek; thus, the Veteran is already in receipt of the maximum schedular disability rating of 10 percent for one scar under DC 7804.  38 C.F.R. § 4.118.
The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a disability rating in excess of 10 percent may be warranted for the Veteran's scar of the left cheek, but finds none are raised by the medical evidence.  DCs 7801 and 7802 provide ratings for scars, other than the head, face, or neck, and thus are not applicable to the Veteran's scar, which is located on his face.  DC 7806 provides ratings for dermatitis or eczema, which the evidence of record does not establish that the Veteran has on his left cheek.  Thus, the Veteran is not entitled to a higher disability rating under these alternate codes for his service-connected scar of the left check.  38 C.F.R. § 4.118.  

The Board has also considered whether staged ratings are appropriate in this case.  See Hart, 21 Vet. App. at 505; Francisco, 7 Vet. App. 55 (1994).  However, at no time during the relevant appeal period has the service-connected scar of the left cheek more nearly met or nearly approximated the criteria for a disability rating in excess of 10 percent.  Accordingly, staged ratings are not for application in the instant case.

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as numbness, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, prior to September 10, 2014, the schedular criteria for a disability rating of 10 percent have been met for the service-connected scar of the left cheek.  The preponderance of the evidence, however, is against the assignment of a disability rating in excess of 10 percent for the service-connected scar of the left cheek at any time during the appeal period.  Thus, the claim is granted in part and denied in part.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating of 10 percent for the Veteran's scar of the left cheek fully addresses his symptoms, which include mainly itching, sensation changes, and numbness, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the scar of the left cheek with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reported numbness of the left side of the face due to the scar that caused him to touch, rub, and scratch his face often.  The Veteran also described itching and a feeling of being "on fire like a windburn feeling."  The September 2014 VA examiner found that the Veteran's scar was painful based on these lay statements.  The regulations address painful scars, and pain was considered in assigning him his current disability rating of 10 percent.  However, even with consideration of his pain, his symptoms were not severe enough to warrant a higher disability rating.  Thus, the Veteran's symptoms of a painful scar were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the scheduler rating criteria or that renders impractical the application of the regular scheduler standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, the TDIU claim is addressed in the Remand section below.  No further discussion is required at this time. 


ORDER

Prior to September 10, 2014, entitlement to a 10 disability rating for the service-connected scar of the left cheek, is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.

Throughout the entire appeal period, a disability rating in excess of 10 percent for the service-connected scar of the left check is denied.


REMAND

Initially, the most recent treatment records from the VA Medical Center (VAMC) in West Haven, Connecticut, are dated from April 2011.  Upon remand, recent VA treatment records since this date should be obtained and added to the claims file as they may be pertinent to the claims on appeal.  Additionally, recent and pertinent copies of the private treatment records currently in the claims file should also be updated and obtained.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, the service-connected elbow disability is currently rated under 38 C.F.R. § 4.71a, DC 5023 (2014), which considers the Veteran's limitation of motion of the forearms in determining the appropriate disability rating.  The Court has repeatedly held that examinations provided to evaluate the extent of a veteran's functional loss of the musculoskeletal system under rating codes based on limitation of motion must determine whether any pain found to be present could significantly limit functional ability during flare-ups or upon repetitive motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011); see 38 C.F.R. § 4.40 (2014); DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  These determinations, should, if feasible, be portrayed in terms of the additional range-of-motion loss due to pain on use or flare-ups.  Id.  Where this information is not provided in the examination report, or the report does not include an explanation for why this information could not feasibly be provided, the examination report is inadequate for rating purposes.  Mitchell, 25 Vet. App. at 44.  At the most recent VA examination in May 2009, the Veteran reported flare-ups and pain in his elbows.  However, the VA examiner did not adequately address the DeLuca and Mitchell requirements.  Specifically, the examiner did not discuss whether any functional loss is attributable to pain during flare-ups of the elbows, as required by current case law.  

Further, the left carpel tunnel syndrome claim has been evaluated under 38 C.F.R. § 4.124a, DC 8515.  The Court, in the February 2015 JMR, suggested that the Veteran's left carpel tunnel syndrome would be better rated under 38 C.F.R. § 4.124a, DC 8512.  The Veteran was last afforded a VA examination for this claim in July 2009 and that examination did not address DC 8512.  

The May 2009 and July 2009 VA examinations are also almost six years old.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey, 6 Vet. App. at 381 (where the Court determined the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board finds the May 2009 and July 2009 VA examinations to be inadequate.  On remand, the Veteran should be afforded additional VA examinations, as fully detailed below, for the left carpel tunnel syndrome and bilateral elbows claims.

Finally, a remand is required in order to afford the Veteran a VA medical opinion to determine whether his service-connected disabilities currently preclude him from performing substantially gainful employment.  The evidence of record documents that the Veteran is currently unemployed, and the Veteran asserts that his current unemployment is due to his service-connected disabilities, to include the left carpel tunnel syndrome and calcium chip-like deposits in the bursa of the elbows, which are currently on appeal.  Although the Veteran has been afforded VA examinations, a medical opinion regarding the total effect of his service-connected disabilities on his employability exclusively has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA medical opinion is necessary in order to provide a current assessment of the Veteran's employability.  

The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent VA outpatient treatment records from the VAMC in West Haven, Connecticut, dated since April 2011 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Update and obtain copies of the Veteran's recent, pertinent private treatment records that are already contained in the claims file.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

3.  After obtaining the above records, provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected left carpel tunnel syndrome.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner must determine whether the Veteran is right-handed or left-handed.

The examiner should specifically state whether the service-connected left carpel tunnel syndrome is manifested by any of the following:
* Incomplete paralysis (mild, moderate, or severe) of the lower left radicular group of nerves;
* Complete paralysis of the lower left radicular group, with all intrinsic muscles of the left hand, and some or all of flexors of the left wrist and fingers, paralyzed (substantial loss of use of the left hand);
* Neuritis of the lower left radicular group of nerves;
* Neuralgia of the lower left radicular group of nerves;
* Neuritis of the left median nerves;
* Neuralgia of the left median nerves;
* Incomplete paralysis (mild, moderate, or severe) of the lower left median nerve; and/or,
* Complete paralysis of the left median nerve, with the left hand inclined to the ulnar side, the left index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the left thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the left index finger and feeble flexion of the left middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the left thumb, defective opposition and abduction of the left thumb at right angles to palm; flexion of the left wrist weakened; and, pain with trophic disturbances.

4.  After obtaining the above records provide a VA examination to the Veteran in order to assist in evaluating the severity of his service-connected calcium chip-like deposits in the bursa of the elbows.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished.  All clinical findings should be reported in detail.  

The examiner must determine whether the Veteran is right-handed or left-handed.

The examiner should specifically state whether the service-connected calcium chip-like deposits in the bursa of the elbows is manifested by any of the following:
* Degenerative arthritis of an elbow with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations;
* Favorable ankylosis of an elbow at an angle between 90 degrees and 70 degrees;
* Intermediate ankylosis of an elbow, at an angle of more than 90 degrees, or between 70 degrees and 50 degrees;
* Unfavorable ankylosis of the elbow, at an angle of less than 50 degrees or with complete loss of supination or pronation;
* Flail joint of an elbow;
* Nonunion of the radius and ulna, with flail false joint;
* Nonunion of the ulna in the upper half, with false movement, without loss of bone substance or deformity;
* Nonunion of the ulna in the upper half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity;
* Nonunion of the radius in the lower half, with false movement, without loss of bone substance or deformity; and/or,
* Nonunion of the radius in the lower half, with false movement, with loss of bone substance (1 inch (2.5cms) or more) and marked deformity.

The examination report must include ranges of motion of the forearms (to include flexion, extension, supination, and pronation), with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of each elbow.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

5.  After completing the above actions, obtain a VA medical opinion regarding the effect(s) of the Veteran's service-connected disabilities (painful scar of the left check, left carpel tunnel syndrome, and calcium chip-like deposits in the bursa of the elbows) on his employability.   It is left to the discretion of the VA examiner as to whether an examination needs to be scheduled before the medical opinion can be provided.  The entire claims file, as well as a copy of this Remand, should be made available to and be reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 
Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the functional impairment resulting solely from the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  Each opinion in the report must be accompanied by well-reasoned rationale based on the facts of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


